DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Affidavit under 37 CFR 1.130a and 1.130b filed on 11/09/2021 is sufficient to overcome the rejection of claims 1-16 based on 35 U.S.C. 103.

Drawings
The drawings were received on 12/08/2021.  These drawings are accepted.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed towards a micro device transfer apparatus.  Independent Claims 1 and 12 identify the following uniquely distinct combination of features:
Claim 1: “a carrier having a carrier surface and a plurality of recesses…a plurality of transfer units…respectively disposed in the recesses…a transferring surface of each of the transfer units is connected to the device surface of only one corresponding micro device, and the micro devices each overlap only one of the recesses.”
Claim 12: “a carrier surface and a plurality of recesses…a plurality of transfer units…respectively disposed in the recesses…transferring surface of each of the transfer units is configured to be connected to the device surface of only one corresponding micro device, and the micro devices each overlap only one of the recesses.”

The independent claims overcome the prior art of record since they require the above-cited limitations, in combination with the other respective claim limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RONALD P JARRETT/Primary Examiner, Art Unit 3652